Results of Shareholder Votes The Annual Meeting of Shareholders of the Fund was held on October 25, 2011.At this meeting, shareholders voted on the election of trustees. With regard to the election of the following trustees by common and preferred shareholders of the Fund: # of Shares Common shareholders In FavorWithheld Daniel L. Black21,109,714 485,533 # of Shares Preferred shareholders In FavorWithheld Daniel L. Black3,634 252 Michael A. Smart3,634 252 The other trustees of the Fund whose terms did not expire in 2011 are Randall C. Barnes, Tracy V. Maitland, Derek Medina, Ronald A. Nyberg and Gerald L. Seizert.
